PER CURIAM. —
This suit, ostensibly to foreclose a certain deed of trust; in point of fact has for its object the closing out of any equity of redemption that defendants Lee or Block and other defendants may have or claim in certain real estate in Jefferson county, Missouri, the real point of contention being over the question as to whether defendant Block had assumed payment of a certain note secured by a deed of trust and whether having assumed payment of it, an interest payment which he made on the note on the 21st of .July, 1898, brought the note from under the operation of the ten-year Statute of Limitation. This suit was instituted the 30th of March, 1908, and the interest is alleged to have .been paid July 21, 1898'. From a finding and *608decree in favor of defendants, plaintiffs appealed to this court. The cause is one of those transferred from this court to the Springfield Court of Appeals, where on hearing the judgment of the circuit court was affirmed. Upon the Supreme Court holding that the Springfield Court of Appeals was without jurisdiction (see State ex rel. St. Louis Dressed Beef & Provision Co. v. Nixon et al., 232 Mo. 496, 134 S. W. 538, and cases passim, the case was sent back to our court where it was taken as submitted on briefs filed before us. The statement of facts and opinion of Judge Cox will be found reported under the title of Frase et al. v. Lee et al., 152 Mo. App. 562, 134 S. W. 10. We have examined the briefs in the case, including the supplemental ones filed before ns by counsel, and see no reason to arrive at a conclusion different from that reached by the Springfield Court of Appeals and accordingly adopt the statement of the case and the opinion filed by Judge Cox and reported as above cited as the statement and opinion of this court. The judgment of the circuit court of J efferson county is affirmed.
All concur.